UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 POINT BLANK SOLUTIONS, INC. (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS II GP LLC STEEL PARTNERS II MASTER FUND L.P. STEEL PARTNERS LLC WARREN G. LICHTENSTEIN JAMES R. HENDERSON TERRY R. GIBSON GENERAL MERRILL A. MCPEAK BERNARD C. BAILEY ROBERT CHEFITZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Steel Partners II, L.P. (“Steel Partners”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of its five director nominees at the 2008 annual meeting of shareholders (the “Annual Meeting”) of Point Blank Solutions, Inc. (the “Company”).Steel Partners hasfiled a proxy statement with the SEC with regard to the Annual Meeting. Item 1:On April 17, 2008, Steel Partners issued the following press release: Steel Partners Commences Legal Action to Compel Point Blank to Hold 2008 Annual Meeting without Delay NEW YORK Steel Partners II, L.P. announced today that it has filed a lawsuit in Delaware requesting that the Court of Chancery of the State of Delaware order Point Blank Solutions, Inc. (“Point Blank” or the “Company”) (OTC:PBSO - News) to (i) hold its 2008 annual meeting of stockholders without delay and (ii) grant Steel Partners other relief deemed appropriate by the Court. Under Delaware law, if a company fails to hold an annual meeting of stockholders or take action by written consent to elect directors for a period of 13 months, any stockholder may petition the Court to compel that a meeting be conducted. Point Blank has not held an annual meeting of stockholders since May 6, 2005 and accordingly has not met its obligations under Delaware law. The Company recently announced that it has postponed its 2008 Annual Meeting until August 19, 2008. The Annual Meeting was originally scheduled to be held on April 22, 2008. As of April 15, 2008, Steel Partners beneficially owned approximately 8.3% of Point Blank’s outstanding shares. About Steel Partners II, L.P. Steel Partners II, L.P. is a long-term relationship/active value investor that seeks to work with the management of its portfolio companies to increase corporate value for all stakeholders and shareholders. Contact: Steel Partners Jason Booth, 310-941-3616 Source: Steel Partners II, L.P.
